

116 HR 6251 IH: Educational Award Parity Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6251IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Ms. Matsui (for herself, Mr. Price of North Carolina, and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the National and Community Service Act of 1990 to allow participants in specified service positions to transfer national service educational awards to family members.1.Short titleThis Act may be cited as the Educational Award Parity Act.2.Transfer of educational awardsSection 148(f)(2)(A)(i) of the National and Community Service Act of 1990 (42 U.S.C. 12604(f)(2)(A)(i)) is amended by striking in a national service program that receives a grant under subtitle C and inserting in a position specified in section 123.